Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

DETAILED ACTION

Response to Amendment
2.	Applicant’s amendment to the claims, filed on January 4th 2021, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant's response filed on January 4th 2021, regarding the allowability of claims 1, 3-11, 13-14 and 16 has been fully considered and are persuasive in light of the amended claims, arguments/remarks, and examiner’s amendment.

Examiner’s Amendment
4.	Authorization for this examiner’s amendment was given in an interview with Yoshiko Ito on April 6, 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The following claims are amended:


	Line 7 “a second” change to “the first”
	Line 12 “a first source and a first drain region” change to “a first source region and a first drain region”
	Line 19 “a second source and a second drain region” change to “a second source region and a second drain region”
	Line 20 “in the second direction” change to “in the first direction”
	Line 23 “wherein the” change to “wherein at least the”
	Line 25 “wherein the” change to “wherein at least the”
(For the “at least” see dependent claim 4 for example which includes an additional gate to configure)
	Line 28 “being disposed between” change to “ contacting” 
Line 32 “being disposed between” change to “ contacting”

Claim 7,
	Line 7 “a third direction” change to “the first direction”
Line 11 “a third source” change to “a third source region”
Line 12 “third direction” change to “first direction”
	Line 15 “wherein the” change to “wherein at least the”

Claim 9,
	Line 3 “flag” change to “a flag”




	Line 3 “third region;” change to “third region,”
Line 7 “a fourth direction” change to “the first direction”
	Line 11 “a fourth source” change to “a fourth source region”
Line 12 “fourth direction” change to “first direction”
	Line 15 “wherein the” change to “wherein at least the”

Claim 11,
	Line 3 “flag” change to “a flag”

Claim 12 is canceled.

Claim 13
	Line 11 “being disposed between” change to “ contacting” 
Line 17 “being disposed between” change to “ contacting”

Claims 17-20 are canceled.


Allowable Subject Matter
5.	Claims 1, 3-11, 13-14 and 16 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:
Claim 1, “wherein the first gate electrode comprises a first metal film and a first work function film, the first work function film contacting the first metal film and the first insulating film, the first work function film having a first work function different from a work function of the first channel formed region, 	wherein the second gate electrode comprises a second metal film and a second work function film, the second work function film contacting the second metal film and the second insulating film, the second work function film having a second work function different from a work function of the second channel formed region, and wherein the first work function of the first work function film and the second work function of the second work function film are different from each other” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.

Claim 13, “wherein the first gate electrode comprising a first metal film and a first work function film, the first work function film contacting the first metal film and the first insulating film, the first work function film having a first work function, wherein a second gate electrode of a fin-type second transistor in the data region covers a part of a second protrusion via a second insulating film including a second charge storage portion, wherein the second gate electrode comprising a second metal film and a second work function film, the second work function film contacting the second metal film and the second insulating film, the second work function film having a second work function, and wherein the first work function of the first work function film and the second work function of the second work function film are different from each other” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 13 incorporate allowable subject matter.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL PARK/Examiner, Art Unit 2818